EXHIBIT 10.32

TECHNOLOGY LICENSE AGREEMENT

BETWEEN

SHRINERS HOSPITALS FOR CHILDREN

and

UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION

As Licensors

AND

MIMEDX, INC.

As Licensee

This Technology License Agreement (this “License Agreement”) is made effective
as of the 29th day of January, 2007 (the “Effective Date”), by and between
SHRINERS HOSPITALS FOR CHILDREN, a Florida corporation and UNIVERSITY OF SOUTH
FLORIDA RESEARCH FOUNDATION, INC., a corporation not for profit under Chapter
607 Florida Statutes, and a direct support organization of the University of
South Florida (“University”) pursuant to section 1004.28 Florida Statutes
(hereinafter referred to as “RESEARCH FOUNDATION”) (jointly and severally,
“Licensor”), and MIMEDX, INC, a Florida corporation (the “Licensee”).

RECITALS:

A. Licensor owns or has rights in and to certain technology, including the
nordihydroguaratic acid and/or polymer-enhanced collagen processes, compositions
and products and/or other biocompatible materials and devices arising from
research and work performed or directed by, or with help from, Dr. Thomas Koob
(“Dr. Koob”) or his laboratory while he was affiliated with Licensor, as will be
further defined below in the definition of “Licensed. Technology.”

B. Licensor desires to grant Licensee, and Licensee desires to receive from
Licensor, an. exclusive perpetual worldwide license to the Licensed Technology
to manufacture, have manufactured, market, use, offer to sell and sell, Licensed
Products pursuant to the terms and conditions herein set forth.

Section 1. Definitions.

1.1 “Affiliate” means, with respect to any Person, a Person who controls, is
controlled by, or is under common control with, such Person. For purposes of the
definition of “Affiliate,” control means the ability to vote or control the vote
of more than 50% of the voting securities of such Person.



--------------------------------------------------------------------------------

1.2 “Background Technology” means all inventions, innovations, trade secrets,
patents, patent applications. Know How, materials and other Intellectual
Property that is now as of the Effective Date of this Agreement, owned or
co-owned by Licensor or that Licensor licensed or otherwise has any rights
directly related to the Patents or development of products or processes
utilizing or related to the Licensed Technology. A list of Background Technology
is attached as Schedule 5.2.

1.3 “Confidential Information” means all confidential information comprised in
relating to or arising out of, the Background Technology, Know-How,
Improvements, or other intellectual Property, that is proprietary to Licensor or
licensed to Licensor by any Person and that is not generally known to the
public.

1.4 “Cure Period” has the meaning set forth in Section 4.2.

1.5 “Effective Date” means the effective date of this License Agreement, as set
out above.

1.6 “FDA” means the United States Food and Drug Administration.

1.7 “Improvements” means any enhancements, additions, modifications, supplements
or improvements to processes or products including all or any of the Licensed
Technology, which are: (1) presently in development or hereafter developed by
either Licensor; (2) which are not subject to any contrary funding restriction;
and (3) which are made by any person employed by Licensor who is identified as
an inventor or reporting to an inventor or subordinate to an inventor under
patents existing or arising from Sections 1.12 b, e, d, and e of the Licensed
Technology which invention is dominated by any claim under patents existing or
arising from Sections 1.12 b, e, d, and e of the Licensed Technology such that
it cannot be practiced without infringing on a valid claim in the Licensed
Technology.

1.8 “Intellectual Property” means any and all of the following: inventions,
innovations, discoveries, patents and utility models and applications therefore
existing now and all reissues, divisions, re-examinations, renewals, extensions;
provisionals, continuations and continuations-in-part thereof and equivalent or
similar rights anywhere in the world in the existing inventions and discoveries.
Intellectual Property shall also include all Background Technology, Know-How,
Improvements, Confidential Information, all copyrights, copyright registrations
and applications therefore and all other rights corresponding thereto throughout
the world, and all other intellectual property and proprietary rights
whatsoever, pertaining to any of them, whether patentable or nonpatentable.
Intellectual Property includes all documentation, engineering, scientific and
practical information and formulas, Models, prototypes, research data, design,
and manufacturing procedures, techniques, raw material data, specifications and
expertise, in any such use, now or hereafter existing and related directly to,
the foregoing made by any person employed by Licensor who is identified as an
inventor or reporting to an inventor or subordinate to an inventor under the
patents existing or arising from Sections:1.12 h, c, d, and c of the Licensed
Technology which is dominated by any claim under patents existing or arising
from Sections 1.12 b, c, d, and e of the Licensed Technology such that it cannot
be practiced without infringing on a valid claim in the Licensed Technology Any
required technology transfer of Intellectual Property including Patents,
Background, Know How, Improvements and

 

- 2 -



--------------------------------------------------------------------------------

Confidential Information shall be at the additional expense of the Licensee.
Notwithstanding the foregoing, Intellectual Property expressly excludes new
patentable or copyrightable inventions arising after the Effective Date of the
License Agreement not included within the definition of Improvements.

1.9 “Know-How” means technical and other information or knowledge made by any
person employed by Licensor who is identified as an inventor or reporting to an
inventor or subordinate to an inventor under the patents existing or arising
from Sections 1.12 b, c, d, and a of the Licensed Technology, which Know-How is
dominated by any claim under the patents existing or arising from Sections 1.12
b, c, d, and e of the Licensed Technology such that it cannot be practiced
without infringing on a valid claim in the Licensed Technology, and which
Know-How is created prior to or after the Effective Date of this Agreement which
is not in the public domain including all trade secrets, information and
knowledge comprising or relating to concepts, non patentable discoveries, data,
designs, formulae, methods, models, assays, research plans, procedures, designs
for experiments and tests and results of experimentation and testing (including
results of research or development) processes (including manufacturing
processes, specifications and techniques), laboratory records, chemical,
clinical, analytical and quality data, trial data, case report forms, data
analyses, reports, manufacturing data, or summaries and information contained in
submissions to and information from regulatory authorities, and includes any
rights including copyright, database or design rights protecting any of the
foregoing. The fact that an item is known to the public shall not be taken to
exclude the possibility that a compilation including the item, or a development
relating to the item, is or remains not known to the public. Notwithstanding the
foregoing, Know-How expressly excludes new patentable or copyrightable
inventions arising after the Effective Date of the License Agreement not
included within the definition of Improvements.

1.10 “License Agreement” means this Technology License Agreement, as may be
amended from time to time.

1.11 “Licensed Product” means any medical device or product that is covered by
or made by a process covered by a valid claim in an unexpired enforceable Patent
in the Intellectual Property. If a Licensed Product is covered by at least one
claim in a pending published patent application at a time of commercial sale,
and that claim subsequently issues in a Patent substantially as published such
that it is subject to provisional royalties under 35 U.S.C. 154(d), then, except
that no double royalty shall be due if the Licensed Product is covered by more
than one Patent, royalties that would have been due had the pending application
been an issued Patent, shall be due retroactively at issuance.

1.12 “Licensed Technology” means, individually and collectively, the
Intellectual Property, as defined above, relating to any of the items listed
below:

(a) all existing patent applications and patents associated with technology
related to nordihydroguaratic acid (“NDGA”) coatings, devices, scaffolds,
substrates, or other materials and/or polymer treated collagen material for
medical devices, implants, prosthesis and/or constructs and methods for making
same;

 

- 3 -



--------------------------------------------------------------------------------

(b) U.S. Patent Nos. 6,565,960 and 6,821,530, including any reexaminations,
reissues and extensions thereof;

(c) U.S. Provisional Application Serial No 60/805,494, filed 6/22/06, entitled
NDGA-REINFORCED COLLAGEN SCAFFOLD, co-owned with the University of South
Florida;

(d) The following existing Records of Medical Inventions submitted to Licensor
naming Dr. Koob as an inventor or a PI (Principle Investigator):

(1) Bioprosthesis for Replacement or Augmentation of Tendons and Ligaments;

(2) Biocompatible Drug Delivery Vehicle Composed of NIXIA Polymerized Collagen
Fibers, related to the provisional identified under (c) above;

(3) Manufacturing Method for high strength NDGA polymerized collagen fibers as
also described in Provisional Application Serial No 60/883A08, tiled 1/4/07;

(4) Extension of “Manufacturing method for high strength NDGA polymerized
collagen fillers” (Shriners Ref No MR 0616, MR - 0479)) as also described in
U.S. Provisional Application Serial No. 60/883,408, filed 1/4/07;

(5) Braided NDGA-collagen ribbons for ligament repair (Shriners Ref No. MR-0674)
as also described in U.S. Provisional Application Serial No. 60/882,065, filed
12/27/06; and

(6) BioRivets of NDGA-collagen fibers (Shriners Ref No. MR-0675);

(e) Corneal replacement technology, which is the subject of a grant application
under review by the National Institute of Health (“NW”), which lists Dr. Koob as
a Co-Principal Investigator for which the University of South Florida (“USF”)
has filed a U.S. Provisional. Application Serial No. 60/767,234 on 3/13/06, with
Thomas 3. Koob, Ph.D, (“Dr. Koob”) as a co-inventor;

(f) all other Intellectual Property, including without limitation, Background
Technology, Know-How, and Improvements relating to any of the foregoing; and

(g) all future U.S. and foreign patent applications filed for and/or patents
issuing for any of the above.

1.13 “Licensee Indemnitees” has the meaning set forth in Section 6.1.

1.14 “Licensor Indemnitees” has the meaning set forth in Section 6.2.

1.15 “Losses” has the meaning set forth in Section 6.1.

 

- 4 -



--------------------------------------------------------------------------------

1.16 “Net Sales” means the gross revenue actually received for the sale of
licensed Products by Licensee and its sublicensees during a relevant period of
time; excluding (i) sales, use occupation or excise tax directly imposed and
with reference to particular sales, (ii) duties or other governmental charges
directly imposed and with reference to particular sales, (iii) prepaid or
allowed freight (to the extent included in the amount billed the third party
customer), postage, duty or insurance included therein, (iv) returns, discounts,
rebates, and discounts actually allowed, refunds, credits or repayments due to
rejections, defects or returns, and net of amounts previously included in Net
Sales that were written-off during such period as collectible. Licensor is due
one royalty as defined in this License Agreement on the sales of the same
Licensed Products whether paid directly by the Licensee or by a sublicensee. No
deductions shall be made for commissions paid to individuals whether they are
with independent sales agencies or regularly employed by LICENSEE and on its
payroll, or for cost of collections. If the Licensed Product., is commercially
used by, sold or leased to any Person for a consideration other than money, Net
Sales shall be the gross selling price of comparable Licensed Products sold in
arm’s length transactions by Licensee or, if no sales or leases of comparable
Licensed Products have been made, then the fair market value thereof except that
this latter provision shall apply only to commercial use and shall not apply to
Licensed Products transferred, conveyed or otherwise used by third parties for
research, development and/or clinical trials performed on behalf of or for
Licensee. Licenses or assignments hereof to an Affiliate of Licensee who is not
an end user shall not be included in Net Sales.

1.17 “New Patent(s)” means any patent(s) issuing from patent applications filed
after the Effective date of this License Agreement for any of the record of
invention disclosures and/or provisional applications enumerated in the
definition of “Licensed Technology” or any Improvements developed by or for
Licensor whether wholly or partially owned by Licensor or co-owned with
Licensee. The Parties shall fully cooperate with each other with regard to such
application and prosecution of the New Patents. The term “Co-owned Patent” means
a patent(s) owned by and/or assigned to either or both of the University of
South Florida and the Licensor and Licensee (or a successor in interest of any
of them) based on the laws of inventorship and ownership.

1.18 “Parties” means Licensor and Licensee, and “Party” means either one of
them.

1.19 “Patent” or “Patents” means, individually, in combination, or collectively,
as the ease may be: (a) U.S. Patent Nos. 6,565,960 and 6,821, 530; (b) any
future patent claiming priority to one or more of the pending applications
listed at 1,12, including:

(a) Method of Manufacturing High-Strength NDGA Collagen Fibers, 60/883,408,
filed 1/4/07;

(b) Braided NDGA-Collagen Fibers, 60/882,065, filed 12/27/06;

(c) NDGA Reinforced Collagen Scaffold, 601805,495 filed 6/22/06; and

(d) Corneal Replacement, 60/767,234 files 3/13106;

(c) any future patent issuing claiming subject matter described in any record of
invention listed at 1.12; and (d) any other New Patent.

 

- 5 -



--------------------------------------------------------------------------------

1.20 “Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a government
agency,

1.21 “Rules” has the meaning set forth in Section 8.6.

1.22 “Third Party” means any Person, firm or entity other than the Parties.

Section 2. Licenses.

2.1 Licensor hereby grants to Licensee an exclusive, perpetual as to Know How
except as terminable under Section 4.2 below and terminable as to Patents as
stated in Section 4.1 below, and fully-paid, except with respect to sublicenses
and royalties and any other conditions of this License Agreement, license, with
unlimited right to sublicense, in and to the Licensed Technology: (i) to
practice and use the Licensed. Technology anywhere in the world; (ii) to use
manufacture, have manufactured, market, offer for sale and sell Licensed
Products anywhere in the world; and (iii) to export from and import into the
United States, Licensed Products (the “License”), The License hereby granted
covers all applications, uses, activities, products, devices and processes
whatsoever without limitation. This License shall automatically apply to any
future patent applications, patents, divisions, reissues, provisionals,
continuations, continuations-in-part, renewals and extensions thereof by
Licensor in the United States and elsewhere that are included in the Licensed
Technology. Licensor reserves for itself, The University of South Florida, and
the inventors the right to practice under the Licensed Technology for
noncommercial research and education purposes, including research for non-profit
or governmental sponsors. Except as provided in the preceding sentence, Licensor
shall not itself, nor shall it directly or indirectly assist or consent to any
Third Party, to manufacture, have manufactured, market, offer for sale or sell
Licensed Products or otherwise practice and use the Licensed. Technology in any
commercial manner anywhere in the world, and Licensor shall (to the extent known
to Licensor and within Licensor’s control) expressly prohibit any Third Party
from so doing, unless and only to the extent that such Third Party purchases
such Licensed Products from Licensee for the express purposes of so doing.

2.2 Licensor shall disclose to Licensee on a continuing and regular basis (but
no less frequently than semiannually), all Know-How and Improvements in the
Licensed Technology developed or acquired by or for Licensor after the Effective
Date.

Section 3. Consideration. In consideration of the License and other rights
granted hereby, Licensee shall pay or provide Licensor the following:

3.1 License Fee. Licensee has prior to the Effective Date paid to Licensor an
upfront, one-time license fee of $100,000, receipt of all of which is hereby
acknowledged by licensor.

3.2 Milestone Payment. Within thirty (30) days after the receipt by Licensee of
the approval of the FDA allowing the sale of the first Licensed Product,
Licensee will pay to Licensor a one-time milestone payment of $200,000, by check
or wire transfer of immediately available funds to an account designated by
Licensor in writing.

 

- 6 -



--------------------------------------------------------------------------------

3.3 Equity Interest. Upon the execution and delivery of this: License Agreement,
Licensee shall issue to Licensor such number of shares of common stock of
Licensee constituting eight percent (8%) of the issued and outstanding equity
interest in Licensee, pursuant to a subscription agreement to be executed and
delivered by Licensor to Licensee. The subscription agreement shall provide,
among other things, that Licensor’s percentage interest in Licensee shall not be
diluted prior to such time as Licensee has raised $5,000,000 in equity capital.
Thereafter, Licensor’s equity interest shall be subject to proportional
dilution.

3.4 Royalty. Licensee shall pay to Licensor a. quarterly royalty payment equal
to three percent (3%) of the Net Sales for the preceding quarter after the first
commercial sale of the Licensed Products. Licensee shall pay a reduced royalty
of one and one half percent (1.5%) for Licensed Products covered by a Co-owned
Patent which is invented a) more than one year after the Effective Date of this
License Agreement and b) where the invention claimed was invented. at Licensee’s
physical facilities or at the physical facilities of a third party under
contract with Licensee, where such third party is not the Licensors, the
University, or utilizing Licensor’s or University employees, students, or
support. in the event a Licensed Product is covered by more than one Patent, the
highest royalty rate under this Section 3.4 shall apply. Within thirty (30) days
after the end of each calendar quarter, Licensee shall provide Licensor with a
written report indicating the amount of the Net Sales for the preceding calendar
quarter and the .mount of the royalty payment due for such period. Together with
such report, Licensee shall pay to Licensor the amount of royalty payment then
due in accordance with this Section 3.4. No multiple royalties shall be due and
payable because any Licensed Product is covered by more than one Patent of the
Intellectual Property. The royalty payments provided for herein shall terminate
on a country by country basis upon the expiration of the Patent(s) which cover
the Licensed Product in each such country, but such expiration shall not affect
any royalty payable in any other country or jurisdiction.

3.5 Sublicense Fee. Licensor shall receive twenty-five (25%) of any upfront,
one-time sublicense fee that Licensee receives upon the granting of any
sublicense to the Licensed Technology by Licensee to any third party fur
commercial purpose & No sublicense fees shall be payable with respect to
sublicenses granted solely for research and development of a Licensed Product.
Such payment shall be due and payable within thirty (30) days after the receipt
by Licensee of the sublicense fee from its sublicensee. Together with the
delivery of the payment pursuant to this Section 3.5, Licensee shall, deliver to
Licensor a statement, setting forth the identify of the Sublicensee and the
amount of the upfront, one time sublicense fee due and payable pursuant to the
sublicense agreement.

3.6 Diligence. Licensee shall use commercially reasonable efforts to bring one
or more Licensed Products to market through a thorough, vigorous, and diligent
program for exploitation of the Intellectual Property and Licensed Technology
and to meet the milestones contained in Schedule 5.3. Licensee shall report on
the progress of the commercialization of the technology once per year beginning
on the first anniversary of the Effective Date. And provide such details as
activities completed since last report, activities currently under
investigation, future development activities, estimated total development time
remaining, changes to initial development and funding efforts if applicable.

 

- 7 -



--------------------------------------------------------------------------------

Section 4. Term of Agreement.

4.1 Term. The term of this License Agreement shall commence as of the Effective
Date and shall remain in full force, unless sooner terminated under section 4,2,
provided that the License granted hereby shall terminate on a country by country
basis as to any Patent or portion thereof upon the expiration thereof in each
such country, but such expiration shall not affect the License granted hereby
with respect to (i) such Patent or portion thereof in any country in which such
Patent or portion thereof remains effective; or (ii) the remainder of the life
of the remaining portion of the Licensed Technology apart from the Patents.

4.2 Termination.

(a) Licensee may terminate the License granted herein at any time, in whole or
in part, on three month’s written notice to Licensor.

(b) Licensor shall have the right to terminate this License Agreement, or the
License granted hereunder, in the event of a breach hereof by Licensee but
Licensor have no right of termination or injunctive relief until after Licensor
shall have given Licensee notice, of any alleged breach hereof by Licensee, and
Licensee shall have a period of sixty (60) days after the date of termination of
mediation efforts under Section 8.6 hereof within which to cure such breach (the
“Cure Period”).

(c) Upon termination of this License Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination.

4.3 Preservation of License in Bankruptcy.

(a) If Licensor should file a petition under the bankruptcy laws or any debtor
protection laws, or if any involuntary petition shall be filed against.
Licensor, Licensee shall be protected in the continued enjoyment of its, rights
as licensee hereunder to the maximum feasible extent including, without
limitation, if Licensee so elects, the protection conferred upon licensees under
Section 365(n) of Title 11 of the U.S. Code, or any similar provision of any
applicable law. Licensor shall give Licensee reasonable prior notice of the
filing of any voluntary petition, and prompt notice of the filing of any
involuntary petition, under any bankruptcy laws or debtor protection laws.

(b) If Licensee should file a petition under the bankruptcy laws or any debtor
protection laws, or if any involuntary petition shall be filled against
Licensee, Licensor may consider such action a breach and may terminate
Licensee’s interest in the License Agreement if Licensor so chooses.

(c) If Licensee should permanently cease to conduct business operations,
Licensor may consider such action a breach and may terminate Licensee’s interest
in the License Agreement if Licensor so chooses

 

- 8 -



--------------------------------------------------------------------------------

(d) The Patents as well as the License granted herein shall be deemed to be
“intellectual property” as that term is defined in Section 101(56) of Tile 11 of
the U.S. Code or any successor provision.

Section 5. Representations and Warranties. Licensor hereby represents and
warrants to Licensee that:

5.1 Licensor is the sole and legal owner of their respective Licensed Technology
and has the full right and power to grant the License;

5.2 There are no claims or suits pending or threatened against Licensor for
their respective technologies challenging Licensor’s ownership of or right to
any of the Licensed Technology, nor, to the knowledge of Licensor, does there
exist any basis therefore. There are no claims or suits against Licensor for
their respective technologies pending or threatened against. Licensor alleging
that any of the Licensed Technology or any of Licenser’s use of the Intellectual
Property infringes any rights of any third parties, nor, to the knowledge of
Licensor, does there exist any basis therefore;

5.3 To the knowledge of Licensor for their respective technologies, no Person
has or is infringing the Patents or the Licensed Technology or has
misappropriated any of the Licensed Technology;

5.4 Licensor’s granting of the License and Licensee’s exercise of its rights
hereunder for their respective technologies does not and shall not constitute a
breach or default under any agreement or instrument by which Licensor is bound
or the Licensed Technology (including the Patents) are affected;

5.5 To the knowledge of Licensor for their respective technologies, Licensee’s
practice of the License shall not result in patent infringement or trade secret
misappropriation; and

5.6 All of Licensor’s employees, officers, consultants, contractors and advisors
who were, are or will be involved in the. Licensed Technology have executed, and
will execute upon their engagement, agreements or have existing obligations
under law requiring assignment to Licensor all Intellectual Property made during
the course of and as the result of their association with Licensor. To the
knowledge of Licensor, none of its employees, contractors or consultants, who
were, are or will be involved in the Licensed Technology arc, as a result of the
nature of such involvement, in violation of any covenant in any contract with a
third party relating to non-disclosure of proprietary information,
non-competition or non-solicitation.

5.7 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LICENSE AGREEMENT, LICENSOR
MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING , BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF ‘PATENT RIGHTS CLAIMS ISSUED
OR PENDING.

5.8 Notwithstanding the foregoing, each Licensor only makes representations and
warrantees for technologies that it has an ownership interest in.

 

- 9 -



--------------------------------------------------------------------------------

Section 6. Indemnification.

6.1 Licensee shall indemnify and hold Licensor, University of South Florida
Research Foundation, the inventors and their respective officers, directors and
shareholders (collectively, the “Licensor Indemnitees”) harmless from and
against any and all loss, damage, claim, obligation, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and costs and
expenses incurred in investigating, preparing, defending against or prosecuting
any litigation, claim, proceeding or demand), of any kind or character
(“Losses”) resulting from:

(a) any claims or actions for patent infringement or from any judgment entered
therein, which may be brought against the Licensor Indemnitees or any one of
them as a result of their activities under this License Agreement with respect
to the Licensed Technology;

(b) any breach by Licensee of this License Agreement; or

(c) the practice or use by Licensee or its sub-licensees of any of the Licensed
Technology, including without limitation, advertising injury, personal injury,
product liability, or medical malpractice.

6.2 Licensor shall indemnify and hold Licensee, Licensee’s officers, directors,
managers and shareholders (the “Licensee Indeninitees”) harmless from and
against any and all Losses resulting (i) from any breach of Licensor’s
representations and warranties made in Section 5 hereof. Shrine’s Hospitals for
Children shall indemnify and hold Licensee, Licensee’s officers, directors,
managers and shareholders (the “Licensee Indemnitees”) harmless from and against
any and all Losses resulting from any claim by the prior licensee, Myrmidon
Biomaterials, Inc. to whom notice of termination was sent on November 27, 2006,
challenging Licensor’s authority to grant the rights and licenses hereunder and
any such Losses incurred by Licensee may be offset by Licensee against any
royalties, fees or other payments payable to Licensor solely for Licensed
Products covered by the Intellectual Property that is the subject of such claim
by the prior licensee. The milestone payment under Section 3.2 shall not be
subject to deduction of Loses.

Section 7. Patent Maintenance, Infringement, and Enforcement.

7.1 Licensee shall have the right and authority to cause Licensor, at Licensee’s
expense, to apply for, prosecute and obtain patents, divisions, reissues,
provisionals, continuations, continuations-in-part, renewals and extensions
thereof as allowed for under this License Agreement anywhere in the world for
the New Patents assigned to the University of South Florida. Licensee shall have
the right and authority to, at Licensee’s expense, to apply for, prosecute and
obtain patents, divisions, reissues, provision’s, continuations,
continuations-in-part, renewals and extensions thereof as allowed for under this
License Agreement anywhere in the world for the New Patents assigned to Shriners
Hospitals for Children or Co-owned Patent(s), The Parties shall fully cooperate
with each other with regard to such application and prosecution of the New
Patents.

7.2 As regards filing of U.S., international, and foreign patent applications
corresponding to the New Patents, Licensee shall have the authority to designate
that country or

 

- 10 -



--------------------------------------------------------------------------------

those countries, if any, in which Licensee desires patent application(s) to be
filed. Licensee shall notify the Licensor at least thirty (30) days prior to the
statutory filing deadline of its filing decisions. Licensor may elect to file
corresponding patent applications in countries other than those designated by
Licensee, but: in that event Licensor shall be responsible for all activities
and costs associated with such non-designated filings. In such event, Licensee
shall forfeit its rights under this license in the country(ies) where Licensor
exercises its option to file such corresponding patent applications. If Licensee
decides to discontinue prosecution, annuity or maintenance fee payments for any
pending New Patent application or an issued patent listed in the Licensed
Technology then Licensee shall forfeit its rights under this license only with
respect to the respective application or patent in that particular country or
jurisdiction. Licensee will notify Licensor at least 30 days prior to any
payment or response deadline. Licensor may elect to maintain the corresponding
patent or patent application but in that event Licensor shall be responsible for
all activities and costs associated therewith.

7.3 During the term of this License Agreement, Licensee shall maintain the
Patents assigned to Shriners Hospitals for Children or co-owned with Licensor(s)
using counsel mutually agreeable to Licensor. The costs and expenses for such
maintenance shall be the responsibility of the Licensee. Licensor shall
prosecute and maintain all other Intellectual Property rights using counsel
mutually agreeable to Licensee, Promptly upon execution of this License
Agreement, Licensee shall reimburse Licensor for all unreimbursed costs with
respect to the Intellectual Property and Licensed Technology (which shall not
exceed $11,700 for Shriners Hospitals for Children and 51,500 for the University
of South Florida) and thereafter as such costs are incurred, subject to
Licensee’s discretion as to filings relating to New Patents, as provided above.
Licensor shall reasonably notify Licensee prior to incurring any substantial
ongoing prosecution and protection costs, which, if approved by Licensee, shall
be payable within thirty (30) days of notification of Licensee by Licensor of
such costs, fees and expenses that have. been paid or incurred by Licensor It
shall be the responsibility of Licensee to keep Licenser apprised of its “small
entity” status with respect to US patent law and the patent laws of other
countries, if applicable.

7.4 If Licensor or Licensee determines that any Patent or Licensee’s rights in
the Licensed Technology are being infringed, or a claim arises that the Licensed
Technology infringes the rights of a Third Party, then. Licensor or Licensee (as
applicable) shall promptly notify the other party, giving as many particulars
concerning such infringement as shall he practicable at the time.

7.5 Upon becoming aware of the asserted infringement, Licensee shall diligently
investigate and shall determine, in the exercise of reasonable judgment and good
practice, whether the activities in question in fact constitute an infringement.
The Parties shall promptly confer with respect to the initiation and prosecution
of litigation against an alleged infringer, or defense of a Third Party
infringement claim, as the case may be.

7.6 Licensee shall, in the event that an infringement appears to be occur ring
in any application involving the Licensed Technology, have the first right,
discretion and authority (but not obligation) at its sole expense to either
defend the Third Party claim, or bring infringement proceedings naming the
asserted infringer within not more than 90 days of a determination of probable
infringement at its own cost. At Licensee’s expense, Licensor shall provide all

 

- 11 -



--------------------------------------------------------------------------------

necessary assistance and cooperation reasonably requested by Licensee. In
furtherance of such right, Licensee shall join Licensor as a party plaintiff in
any such suit whenever requested by Licensor or required by applicable law, at
Licensee’s sole expense. Financial recoveries from any such litigation will
first be applied to reimburse Licensee for its litigation expenditures with
additional recoveries being paid to Licensee subject to the royalty due Licensor
on the recovery based on the provisions of Section 3. If the Licensee fails
for-any reason to take action to defend, or to bring such infringement
proceedings within 90 days, Licensor shall have the right to do so at its own
expense and to retain all damages or other recovery.

7.7 Each Party will provide reasonable cooperation in connection with any
adversarial proceeding conducted by the other Party involving any Patent
including, by way of example, producing documents, answering interrogatories and
sitting for depositions, at no cost to the other Party other than recovery of
its actual out-of-pocket expenses directly incurred in providing such
cooperation.

7.8 Licensee will practice the Patents in accordance with applicable U.S.
federal, state and local laws, and administrative regulations. Livens will affix
appropriate patent markings pursuant to 35 U.S.C. §287(a) to any products sold
or made in the United States that is claimed by any Patent that is a United
States patent.

Section 8. Miscellaneous.

8.1 Notices. All notices, requests, payments, instructions or other documents to
be given hereunder shall be in writing or by written telecommunication, and
shall be deemed to have been duly given if (i) delivered personally (effective
upon delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective upon receipt), (iii) sent by a reputable, established
international courier service that guarantees delivery within the next three
following business days (effective upon receipt), or (iv) sent by telecopier
followed within twenty-four (24) hours by confirmation by one of the foregoing
methods (effective upon receipt of the telecopy in complete, readable form),
addressed as follows (or to such other address as the recipient may have
furnished for the purpose pursuant to this Section 8.1):

If to Licensor

The Shriners Hospital for Children

2900 Rocky Point Drive

Tampa, FL 33607

Attention: Zakir H. Bengali, Ph.D.

Corporate Director of Medical Research

Facsimile: 813-281-8460

and

University of South Florida Research Foundation

Attention: Business Manager

3802 Spectrum Blvd., Suite 100

Tampa, Florida 33612-9220

Facsimile: 813-974-8490

 

- 12 -



--------------------------------------------------------------------------------

If to Licensee:

MiMedx, Inc.

1234 Airport Road, Suite 105

Destin, Florida 32541

Attention: Matthew Miller, President

Facsimile: (813) 254-4878

Changes to the above notification addresses may be made by notice to the Parties
in the manner set forth above.

8.2 Assignment and Sublicense. Licensee may assign this License Agreement,
assign or sublicense any rights under this License Agreement and delegate any of
its obligations under this License Agreement; provided however, that the
sublicense or delegation includes a binding obligation on the sublicensee to
comply with all the patent protection, confidentiality and other obligations of
the Licensee in this License Agreement to the extent applicable to the Licensed
Technology Subject to such sublicense. Licensor shall have no right to assign
this License Agreement without the prior written consent of Licensee, which
shall not be unreasonably withheld. No further contribution or payment to
Licensor shall be due in the (Tent of a sublicense or assignment by Licensee,
except as required in Section 3, Without limiting the generality of the
foregoing, this License Agreement shall survive unimpaired and remain in full
force and effect in the event of any sale of assets, merger or other transaction
involving the sale of assets or stock of either Licensor or Licensee.

8.3 Binding Agreement; Amendment. All representations, covenants and agreements
contained in this License Agreement by or on behalf of any of the Parties shall
be binding upon and inure to the benefit of the respective successors and
assigns of the Parties whether so expressed or not No amendment or modification
to this License Agreement shall be valid or binding upon the Parties unless made
in writing and signed by the Parties.

8.4 Severability. If any section of this License Agreement is found by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any respect
for any reason, the validity, legality and enforceability of any such section in
every other respect and the remainder of this License Agreement shall continue
in effect so long as this License Agreement still expresses the intent of the
Parties, if the intent of the. Parties, however, cannot be preserved, this
License Agreement either shall be renegotiated or shall be terminated.

8.5 Governing Law. This License Agreement shall be interpreted and construed,
and the legal relations between the Parties shall be determined, in accordance
with the laws of the State of Florida, without regard to such jurisdiction’s
conflicts of laws rules.

8.6 Mediation. In the event of any dispute between the Parties arising under
this License Agreement, the parties shall first seek to resolve this dispute by
discussions among the Persons representing each Party who are responsible for
performance of the matter under dispute for a period of not less than 15
business days. If the dispute is not resolved within such time by such Persons,
then the matter shall be referred to the Chief Executive Officer of Licensee and
the appropriate final decision making authorities of Licensor for further
negotiations for at least 10

 

- 13 -



--------------------------------------------------------------------------------

business days from the bate of referral to such persons. If the dispute is not
then resolved, then either Party shall thereafter be free to pursue their
respective legal remedies in any court of competent jurisdiction.

8.7 Audit Rights. Licensor shall have the right on reasonable notice to Licensee
and at Licensee’s expense to audit the Licensee’s records pertaining to this
License to ensure compliance with the royalty terms hereof.

8.8 Compliance with Applicable Laws. Licensee agrees to comply with all
governmental laws and regulations applicable in connection with the use of or
exercise of any intellectual or other property rights related to, the Licensed
Technology under this License Agreement.

8.9 Complete Agreement. This License Agreement and the schedules hereto
constitute the entire agreement between the Parties with respect to the subject
matters hereof and supersede all prior agreements whether written or oral
relating hereto.

8.10 Survival. The representations, warranties, covenant and agreements
contained herein shall survive the termination of the License by Licensee
pursuant to Section 4.2 and remain in full force and effect. No independent
investigation of Licensor by Licensee, its counsel, or any of its agents or
employees shall in any way limit or restrict the scope of the representations
and warranties made by Licensor in this License Agreement.

8.11 Headings. The headings of sections are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this License Agreement.

8.12 Counterparts. This License Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

8.13 Authority. The person(s) signing on behalf of Licensor and Licensee,
respectively, hereby warrant and represent that they have authority to execute
this License Agreement on behalf of the Party for whom they have signed.

8.14 Representation by Counsel. Each. Party acknowledges that it has been
represented by counsel in connection with the negotiation and drafting of this
License Agreement and that no rule of strict construction shall be applied to
either of them as the drafter of all or any part of this License Agreement.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have hereunto affixed their signatures as of the
date first above written.

 

Agreed to:

   

Agreed to:

SHRINERS HOSPITALS FOR

CHILDREN, INC.

   

MIMEDX, INC.

By:

 

/s/ Ralph W. Semb

   

By:

 

/s/ Matthew Miller

 

Name:

 

Ralph W. Semb

     

Name:

 

Matthew Miller

 

Title:

 

President

     

Title:

 

President

Agreed to:

   

Agreed to:

UNIVERSITY OF SOUTH FLORIDA

RESEARCH FOUNDATION

   

UNIVERSITY OF SOUTH FLORIDA

Board of Trustees a Public Body Corporate

By:

 

/s/ Rod Casto

   

By:

 

/s/ Priscilla Pope

 

Name:

 

Rod Casto, PhD

     

Name:

 

Priscilla Pope

 

Title:

 

Corporate Secretary

     

Title:

 

Associate Vice President for Research

 

- 15 -



--------------------------------------------------------------------------------

Schedule 5.1

A license to the Licensed Technology was granted to Myrmidon Biomaterials, Inc.,
a Delaware corporation (“MBI”), pursuant to a license agreement dated August 2,
2004. Licensor terminated such License Agreement with MBI as evidenced by, inter
alia, a formal Notice of Termination letter dated November 29, 2006.



--------------------------------------------------------------------------------

Schedule 5.2

(a) all existing patent applications and patents associated with technology
related to nordihydroguaratic acid (“NDGA”) coatings, devices, scaffolds,
substrates, or other materials and/or polymer treated collagen material for
medical devices, implants, prosthesis and/or constructs and methods for making
same;

(b) U.S. Patent Nos. 6,565,960 and 6,821,530, including any reexaminations,
reissues and extensions thereof;

(c) U.S. Provisional Application Serial No 60/805,494, filed 6/22106, entitled
NDGA-REINFORCED COLLAGEN SCAFFOLD, co-owned with the University of South
Florida;

(d) all following Records of Medical Inventions submitted to Licensor naming
Dr. Koob as an inventor or a PI (Principle Investigator):

(1) Bioprosthesis for Replacement or Augmentation of Tendons and Ligaments;

(2) Biocompatible Drug Delivery Vehicle Composed of NDGA Polymerized Collagen
Fibers, related to the provisional identified under (e) above;

(3) Manufacturing Method for high strength NDGA polymerized collagen fibers as
also described in U.S. Provisional Application Serial No. 60/883,408, filed
1/4/07;

(4) Extension of “Manufacturing method for high strength NDGA polymerized
collagen fibers” (Shriners Ref. No. MR 0616, MR -0479) as also described in U.S.
Provisional Application Serial No 60/883,408, filed 1/4/07;

(5) Braided NDGA-collagen ribbons ligament repair (Shriners Ref. No. MR-0674) as
also described in U.S, Provisional Application Serial No. 60/882,065, tiled
12/27/06; and

(6) SioRivets of NDGA-collagen fibers (Shriners Ref. No. MR-0675);

(e) Corneal replacement technology, which is the subject of a grant application
under review by the National Institute of Health (“NIH”), which lists Dr. Kook)
as a Co-Principal Investigator for which the University of South Florida (“USF”)
has filed a U.S. Provisional Application Serial No 60/767,234 on 3/13/06 with
Thomas J. Koob, Ph.D, (“Dr. Koob”) as a co-inventor;

(f) all other Intellectual Property, including without limitation, Background
Technology, Know-How, and Improvements relating to any of the foregoing; and

(g) all future U.S, and foreign patent applications filed for and/or patents
issuing for any of the above.



--------------------------------------------------------------------------------

Schedule 5.3

DILIGENCE

 

  •  

Within 40 days from execution deliver to Shriners a copy of the Licensee’s
business plan which would initially be in the form a slide show and financial
forecasts used to raise investment capital

 

  •  

Closing of an Initial Investment within six months from execution

 

  •  

Within one, year from The execution of this agreement Licensee would deliver an
updated business plan to Shriners

Licensee will use reasonable efforts to have a first commercial sake of a
product within three years (3) from the Effective Date of this License
Agreement. A minimum annual royalty shall he due and payable on the following
schedule: no minimum royalty shall be payable for the first two years ending on
the second anniversary of the Effective Date; a minimum annual royalty of
twenty-five thousand dollars ($25,000) shall be payable not later than the third
anniversary of the Effective Date of this License Agreement, thirty-five
thousand dollars ($5,000) not later than the fourth anniversary of the Effective
Date of this License Agreement; forty-five thousand dollars ($45,000) not later
than the fifth anniversary of the Effective Date of this License Agreement, and
fifty thousand dollars ($50,000) not later than the sixth anniversary Of the
Effective Date of this License Agreement and thereafter. All royalty payments
made in any year under Section 3.4 shall be creditable against the minimum
annual royalty due in the same calendar year The minimum annual royalty payments
provided for herein shall be in the aggregate for all Net Sales worldwide and
shall terminate upon the last to expire of the Patent(s).